WOODLEY, Presiding Judge.
This is an appeal from an order entered in a habeas corpus proceeding remanding the petitioner to custody for extradition.
Governor Connally honored the requisition of the Governor of Arkansas for the petitioner’s arrest and return to that state to answer the charge of uttering a forged instrument.
The information, as well as the supporting papers, clearly shows that the petitioner is not substantially charged with “uttering a forged instrument.” The charge against the petitioner is violation of the Arkansas Hot Check Law, which is quite similar to the Texas Statute relating to the uttering of a worthless check.
The judgment remanding the petitioner is reversed and the petitioner is ordered discharged.